Name: 2001/732/EC: Commission Decision of 10 October 2001 amending Decision 95/233/EC to authorise imports of live poultry and hatching eggs from Latvia (Text with EEA relevance) (notified under document number C(2001) 3016)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  animal product;  trade;  Europe
 Date Published: 2001-10-18

 Avis juridique important|32001D07322001/732/EC: Commission Decision of 10 October 2001 amending Decision 95/233/EC to authorise imports of live poultry and hatching eggs from Latvia (Text with EEA relevance) (notified under document number C(2001) 3016) Official Journal L 275 , 18/10/2001 P. 0014 - 0016Commission Decisionof 10 October 2001amending Decision 95/233/EC to authorise imports of live poultry and hatching eggs from Latvia(notified under document number C(2001) 3016)(Text with EEA relevance)(2001/732/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from, third countries, of poultry and hatching eggs(1), as last amended by Commission Decision 2000/505/EC(2), and in particular Article 21(1) and Article 26 thereof,Whereas:(1) Commission Decision 95/233/EC(3), as last amended by Decision 96/619/EC(4), lists third countries, from which Member States are in principle authorised to import live poultry and hatching eggs including ratites and eggs thereof.(2) Latvia has requested authorisation to export live poultry and hatching eggs to the Community and has submitted the necessary guarantees.(3) An inspection carried out by the Commission's services in Latvia in March 2001 has shown that Latvia is covered by sufficiently well structured and organised veterinary services regarding the animal health status concerning poultry.(4) Latvia should therefore be added to the list of third countries laid down by Decision 95/233/EC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I and Annex II to Decision 95/233/EC are amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 201, 9.8.2000, p. 8.(3) OJ L 156, 7.7.1995, p. 76.(4) OJ L 276, 29.10.1996, p. 18.ANNEXAnnex I and Annex II are replaced by the following: "ANNEX IList of third countries from which Member States authorise imports of live poultry and hatching eggs, ratites and eggs thereof excludedImports from countries on this list must fulfil the relevant animal and public health requirements.>TABLE>ANNEX IIList of third countries from which Member States authorise imports of live ratites and eggs thereofImports from countries on this list must fulfil the relevant animal and public health requirements.>TABLE>"